Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 16 of 27 Page 1 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 17 of 27 Page 2 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 18 of 27 Page 3 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 19 of 27 Page 4 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 20 of 27 Page 5 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 21 of 27 Page 6 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 22 of 27 Page 7 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 23 of 27 Page 8 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          Document
                                 Document
                                   1-5 Entered
                                          1 Filed
                                               on FLSD
                                                  06/13/19
                                                       Docket
                                                           Page
                                                              01/31/2020
                                                                 24 of 27 Page 9 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          DocumentDocument
                                   1-5 Entered
                                           1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  25 of 27 Page 10 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          DocumentDocument
                                   1-5 Entered
                                           1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  26 of 27 Page 11 of 46
Case 0:20-cv-60214-WPD
              Case 7:19-cv-05529
                          DocumentDocument
                                   1-5 Entered
                                           1 Filed
                                               on FLSD
                                                   06/13/19
                                                        Docket
                                                            Page
                                                               01/31/2020
                                                                  27 of 27 Page 12 of 46
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 13 of 46




                   Exhibit (D)
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 14 of 46

                                                                     Gary P. Seligman
    Wiley                                                            202.719.3587
                                                                     gseligman@wileyrein.com
     Rew,
                                                                     Matthew W. Beato
                                                                     202.719.7518
                                                                     mbeato@wileyrein.com

    September 6,2019                                                 VIA EMAIL


   Mr. Jacob Weiss
   President
   OJCommerce.com
   1700 Northwest 64th Street
   Suite 460
   Fort Lauderdale, FL 33309

    Re:              Insured:         OJ Commerce LLC OJ Commerce Inc dba Naomi Home WSports
                     Insurer:         Certain Underwriters at Lloyd's, London, Syndicates 2623/623
                                      ("Beazley")
                     Policy No.:      W20D68180201      ("Policy")
                     Policy Period:   November 11, 2018 to November 11, 2019
                     Matter:          Guidecraft, Inc. v. OJCommerce LLC, 7:19-cv-05529 (S.D.N.Y.)
                     Claim No.:       BEAZL100005000019

   Dear Mr. Weiss:

   As you know, we represent Beazley in connection with the above-referenced matter. Further
   to our July 25, 2019 e-mail acknowledging     receipt of the notice of the above-referenced
   proceeding (the "Litigation"), our call with you on July 26, 2019, and our communications on
   July 31,2019 and August 28,2019, we write to provide you with Beazley's preliminary
   assessment of coverage for the Litigation under the Policy. As explained below, Beazley has
   determined that the Litigation constitutes a Claim potentially triggering coverage under the
   Policy's Media Liability Insuring Agreement. Upon satisfaction of the applicable retention,
   Beazley will pay Claims Expenses incurred in defense of the Litigation on behalf of the Insureds
   subject to the reservation of rights set forth below.

   I.     The Litigation

   The complaint in the Litigation was filed on June 13, 2019 by Guidecraft, Inc. ("Guidecraft").
   The complaint names as defendants OJCommerce LLC, OJCommerce.com Inc., and Naomi
   Home, Inc. The complaint alleges that the defendants used certain trademarks and designs
   belonging to Guidecraft without authorization.   Specifically, Guidecraft asserts
   OJCommerce.com Inc. and OJCommerce LLC were, from 2012 to 2018, resellers of Guidecraft
   products, including the "Kitchen Helper," Step-Up, and High-Rise Step-Up children's stools. The
   complaint asserts that the defendants began to develop, market, and sell "knock-off, infringing
   versions of these products." Compl. ~ 43. The complaint asserts that Guidecraft is the owner



   1776 K Street NW    I   Washington, DC 20006   I   202.719.7000                             wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 15 of 46




    September 6, 2019
    Page 2


    of the registered "Kitchen Helper" mark and avers that the defendants'     use of Guidecraft's
    trademark constitutes trademark infringement.

    The complaint asserts seven counts. Count I is brought for trademark infringement under the
    Lanham Act. Count II is brought for unfair competition under the Lanham Act. Count III is
    brought for trade dress infringement under the Lanham Act. Count IV is brought for common
    law unfair competition under the Lanham Act. Count V is brought for tortious interference with
    business relations and Count VI is brought for unjust enrichment. Finally, Count VII is brought
    for trademark infringement under New York law.

    Please understand that by describing the allegations made by Guidecraft, Beazley does not
    mean to suggest that those allegations have merit.

    II.    Coverage Discussion

           A.     Applicable Insuring Agreement

    Beazley issued Beazley Breach Response Policy No. W20D68180201 to OJ Commerce LLC OJ
    Commerce Inc dba Naomi Home WSports for the Policy Period from November 11, 2018 to
    November 11, 2019. See Policy, Declarations, Page 2 of 4. Under the Media Liability Insuring
    Agreement, the Policy provides a Limit of Liability of $3 million each Claim subject to a
    Retention of $25,000, each inclusive of Claims Expenses. Id., Page 3 of 4.

   Under the Media Liability Insuring Agreement, the Policy affords specified coverage for
   Damages and Claims Expenses which the Insured is legally obligated to pay because of any
   Claim first made against any Insured during the Policy Period for Media Liability. See Policy,
   Form F00653, at 2 of 23. The named Insured Organization on the Policy is "OJ Commerce LLC
   OJ Commerce Inc dba Naomi Home WSports." See Policy, Declarations, Page 2 of 4. At this
   time, Beazley will assume that the three defendants in the Litigation are each Insureds under
   the Policy. Beazley reserves all rights to the extent that it later learns of facts that demonstrate
   that any defendant is not an Insured.

   As defined by the Policy, a Claim includes a written demand received by any Insured for money
   or services, including the service of a suit. See Policy, Endorsement El1204. We understand
   that the defendants received a copy of the complaint in the litigation by mail, although we
   recognize that the parties dispute whether service of suit was proper. As a result, Beazley has
   determined that the Litigation constitutes a Claim made during the Policy Period.

   As noted, the Policy provides specified coverage for Media Liability. "Media Liability" includes
   one of eleven specific acts committed in the course of creating, displaying, broadcasting,




    1776 K Street NW   I   Washington, DC 20006   I   202.719.7000                         wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 16 of 46




    September 6, 2019
    Page 3


    disseminating, or releasing Media Material to the public, including "infringement of domain
    name, trademark, trade name, trade dress, logo, title, metatag, or slogan, service mark or
    service name," and unfair competition, if alleged in conjunction with any of those acts. See
    Policy, Form F00653, at 10 of 23. Media Material includes "any information, including words,
    sounds, numbers, images or graphics, but will not include computer software or the actual
    goods, products or services described, illustrated or displayed in such Media MateriaL" Id.

   Therefore, while the Media Liability insuring agreement provides specified coverage for alleged
   trademark or trade dress infringement in connection with the display of advertisements of
   goods or products, it does not provide coverage for alleged trademark or trade dress
   infringement due to the design of the actual goods or products themselves. The complaint in
   the Litigation alleges that the defendants have committed infringement both in connection
   with the actual design of the defendants' products, as well as the advertising of those products.
   In addition, the complaint   in the Litigation includes allegations of tortious interference with
   business relations and unjust enrichment, which are not enumerated acts in the Media Liability
   insuring agreement. Therefore, in light of the allegations in the Litigation, coverage will be
   limited in the event of any judgment or settlement, and the Policy will not afford coverage for
   amounts attributable to alleged infringement due to the sale of allegedly infringing products, to
   alleged infringement due to the display of the allegedly infringing product on the Insured's
   websites or Amazon, or to Counts V and VI of the complaint.

           B.     Potentially    Applicable Terms & Conditions

   In light of the potential application of the Media Liability insuring agreement, Beazley will pay
   Claims Expenses and covered Damages incurred by the Insureds in connection with the
   Litigation in excess of the Retention. However, certain terms and conditions of the Policy may
   serve to limit coverage, and Beazley wishes to bring these to your attention.

   First, the Policy provides indemnity coverage only for Damages, as that term is defined in the
   Policy. Damages do not include "future profits, restitution, disgorgement of unjust enrichment
   or profits by an Insured, or the costs of complying with orders granting injunctive or equitable
   relief," or punitive or exemplary damages (subject to certain exceptions). See Policy, Form
   F00653, at 5 of 23. The complaint in the Litigation seeks punitive damages and disgorgement of
   unjust enrichment. Indemnity coverage will not be afforded for any amounts that do not
   constitute Damages; accordingly, an allocation may be necessary in the event of any judgment
   or settlement.

   Second, with respect to the Media Liability Insuring Agreement, the Policy provides that
   coverage does not apply to any Loss arising out of:




    1776 K Street NW   I   Washington, DC 20006   I   202.719.7000                       wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 17 of 46




    September 6, 2019
    Page 4


              1. any contractual liability or obligation; but this exclusion will not apply to a Claim
                   for misappropriation    of ideas under implied contract;

              2.   the actual or alleged obligation to make licensing fee or royalty payments;

              3.   any costs or expenses incurred or to be incurred by the Insured or others for the
                   reprinting, reposting, recall, removal or disposal of any Media Material or any
                   other information, content or media, including any media or products containing
                   such Media Material, information, content or media;

              4.   any Claim brought by or on behalf of any intellectual      property licensing bodies or
                   organizations;

              5.   the actual or alleged inaccurate, inadequate or incomplete description of the
                   price of goods, products or services, cost guarantees, cost representations,
                   contract price estimates, or the failure of any goods or services to conform with
                   any represented quality or performance;

              6.   any actual or alleged gambling, contest, lottery, promotional      game or other
                   game of chance; or

              7.   any Claim made by or on behalf of any independent contractor, joint venturer or
                   venture partner arising out of or resulting from disputes over ownership of rights
                   in Media Material or services provided by such independent contractor, joint
                   venturer or venture partner[.]

   Policy, Form F00653, at 16 of 23. Beazley notes that the complaint in the Litigation, among
   other things, requests that the defendants deliver all "products, labels, signs, prints, packages,
   wrappers, receptacles, and advertisements in Defendant's possession or control and bearing
   and/or utilizing Plaintiff's Intellectual Property (or any other name, or other designation,
   description or representation that violates 15 U.s.c. § 1125(a))./1 Accordingly, Beazley reserves
   all rights under each of these provisions.

   Third, the Policy provides that there is no coverage (subject to certain exceptions not relevant
   here) for any Loss arising out of any actual or alleged false, deceptive or unfair trade practices,
   antitrust violation, restraint of trade, unfair competition (except as provided in the Media
   Liability insuring agreement), or false or deceptive or misleading advertising or violation of the
   Sherman Antitrust Act, the Clayton Act, or the Robinson-Patman Act. See Policy, Form F00653,
   at 13 of 23. In light of the allegations in the complaint regarding false or deceptive or
   misleading   advertising, Beazley reserves all rights under this provision.




    1776 K Street NW   I   Washington, DC 20006   I   202.719.7000                           wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 18 of 46




    September 6, 2019
    Page 5


    Fourth, the Policy provides that there is no coverage for any Loss arising out of any criminal,
    dishonest, fraudulent, or malicious act or omission, or intentional or knowing violation of the
    law. See Policy, Form F00653, at 14 of 23. This exclusion provides that only acts, errors,
    omissions or knowledge of a member of the Control Group will be imputed to the Insured
    Organization,  and that the exclusion will not apply to:

        1.   Claims Expenses incurred in defending any Claim alleging the foregoing until there is a
             final non-appealable adjudication establishing such conduct; or

        2.   with respect to a natural person Insured, if such Insured did not personally commit,
             participate in or know about any act, error, omission, incident or event giving rise to
             such Claim or Loss.

    Id. In light of the allegations that the defendants engaged in "egregious, malicious, and tortious
    conduct," among other allegations, Beazley must respectfully reserve its rights under this
    exclusion.

    Fifth, the Policy includes the following subrogation provision:

             If any payment is made under this Policy and there is available to the Underwriters any
             of the Insured's rights of recovery against any other party, then the Underwriters will
             maintain all such rights of recovery. The Insured will do whatever is reasonably
             necessary to secure such rights and will not do anything after an incident or event giving
             rise to a Claim or Loss to prejudice such rights. If the Insured has waived its right to
             subrogate against a third party through written agreement made before an incident or
             event giving rise to a Claim or Loss has occurred, then the Underwriters waive their
             rights to subrogation against such third party. Any recoveries will be applied first to
             subrogation expenses, second to Loss paid by the Underwriters, and lastly to the
             Retention. Any additional amounts recovered will be paid to the Named Insured.

    Policy, Form F00653, at 21 of 23. Beazley asks that the Insureds please do nothing to impair its
    potential subrogation rights.

   Sixth, the Policy provides that "[t]he insurance under this Policy shall apply in excess of ... any
   other valid and collectible insurance available to any Insured ... unless such other insurance is
   written only as specific excess insurance over this Policy." Policy, Endorsement E11204, at 3 of
   3. Please advise whether the Insureds have available any other insurance potentially applicable
   to the Litigation, and whether the Insureds have tendered this matter to such other carrier(s).
   If such other insurance exists, Beazley requests that the Insureds please tender this matter to




    1776 K Street NW   I   Washington, DC 20006   I   202.719.7000                          wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 19 of 46




    September 6,2019
    Page 6


    such other carrier(s) as soon as possible (if they have not done so already) and provide copies
    of any correspondence to or from any such carrier(s).

           C.      Claims Expenses and Request for Cooperation

   Under the Policy, Beazley has the right and duty to defend any covered Claim. Policy, Form
   F00653, at 20 of 23. The Policy provides that "Defense counsel will be mutually agreed by the
   Named Insured and [Beazley] but, in the absence of such agreement, [Beazley's] decision will
   be final." Id. As you know, Beazley is amenable to Velvel Freedman continuing as defense
   counsel subject to confirmation of his new hourly rate (which we understand will be between
   $400 and $500 per hour) and a budget of $10,000 to develop a strategy for the responsive
   pleading stage. Beazley will evaluate whether it makes sense for Mr. Friedman to continue as
   defense counsel after the initial report and budget described in the attached Defense Counsel
   Guidelines are submitted to Beazley. If at any time you would like a recommendation from
   Beazley as to alternative counsel, please let us know.

   Please also keep in mind that the Policy specifies that no Insured shall admit liability, make any
   payment, assume any obligation, incur any expenses, enter into any settlement, stipulate to
   any judgment or award or dispose of any Claim without Beazley's prior written consent. Policy,
   Form F00653, at 20 of 23.

   III.    Conclusion

   Beazley looks forward to working with you as this matter progresses. So that Beazley may
   monitor this matter, Beazley asks that you please keep us closely apprised of any developments
   with respect to the Litigation.

   In the interim, please understand that Beazley continues to reserve all of its rights under the
   Policy and at law, including the right to rely on additional provisions in the Policy as
   appropriate.

   If you have any questions or wish to discuss this matter further, please do not hesitate to
   contact us.




    1776 K Street NW    I   Washington,   DC 20006   I   202.719.7000                    wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 20 of 46




    September 6, 2019
    Page 7


    Sincerely,



  ~an~'c--
    Matthew      W. Beato

    Enclosure (Beazley      Defense Counsel Guidelines)

    cc:     Kenneth Suh, Beazley
            Stephanie Gammauta, Keyes Coverage




   1776 K Street NW    I    Washington, DC 20006   I   202.719.7000   wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 21 of 46




___h~                                                                                                       __
        Defense Counsel Guidelines
        Beazley has developed the following guidelines to govern its relationship with defense
        counsel and to facilitate the efficient and cost-effective defense of litigation against its
        insureds. These guidelines are a means of ensuring that Beazley receives the information it
        needs to promptly evaluate claims on their merits and to promote a close working
        partnership with insureds and their counsel in the defense and resolution of claims.

        Nothing contained herein is intended to nor shall restrict defense counsel's exercise of
        independent   professional judgment in rendering legal services to an insured.     To the extent
        that these guidelines   in any way contradict regulations, statutes or professional standards
        in any applicable jurisdiction in which a claim involving a Beazley insured is pending,
        defense counsel is expected to comply with the applicable regulations, statutes, and/or
        professional standards.


        I. Acknowledgement,           Conflict Check and Engagement Letter
        Within 2 business days of receiving Beazley's instruction to act, please: (i) confirm to
        Beazley in writing (with a copy to the insured), that you have conducted a conflict check
        and are able to accept the assignment; and (ii) provide Beazley (with a copy to the
        insured), with an engagement letter detailing the scope of your work, the names of the
        attorneys who will be handling the matter, and each attorney's hourly rate.


        2. Contact wi th Ins ured
        Within 2 business days of receiving instructions to act, please make contact with the
        insured by telephone, facsimile or e-mail.


        3. Staffing Philosophy
        Beazley shall approve one partner to have primary responsibility for each case in which
        services are requested. That partner shall maintain the lead role in the case and will closely
        supervise the work performed by any other attorneys or staff authorized to work on the
        matter.

        Each case should be staffed efficiently, striking a balance between the experience a partner
        brings and the advantages of having certain tasks performed by a junior attorney or
        paralegal.


        4. Reporting
        The use of e-mail for the submission of reports is encouraged.

        Initial Report
        Within 30 days of receipt of instructions to act, please    provide an initial report to Beazley,
        with a copy to the insured. All reports discussing the     merits of the claim, litigation
        strategy, or matters relating thereto, shall be treated    as "PRIVILEGED AND CONFIDENTIAL
        ATTORNEY WORK PRODUCT" and captioned as such.              A sample of Beazley's preferred
        reporting format is attached hereto as Appendix A.
        Beazley Defense Council Guidelines                                                   Page 1 of 8
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 22 of 46




--~~~~-----------------------
        The initial report shall contain the following:
           4.1      An identification of the claimant(s) and information about claimant(s) and their
                     counsel;
           4.2      A description of the underlying facts, including the dates of the insured's relevant
                     business relationship(s) and a chronology of relevant events;
           4.3      A description of the damages or other relief sought;
           4.4      An evaluation of the role of any co-defendants;
           4.5       Observations regarding the jurisdiction and the judge to whom the case has been
                     assigned;
           4.6      An evaluation of the merits of the claim and the defenses available to the
                     insured;
           4.7      A preliminary litigation strategy, including:
                4.7.1 Details of each activity you propose (e.g., investigation, motion, discovery,
                         research) and the estimated completion date for each;
                4.7.2 Details of discovery and motions that have been or are likely to be initiated
                         by other parties;
                4.7.3 A discussion of the potential for an early disposition of the case through
                         dispositive motions;
                4.7.4 A discussion of the potential for an early disposition of the case through
                         settlement, including recommendations for arbitration, mediation, or other
                         settlement negotiations;
           4.8      An estimate of the likely trial date; and
           4.9      A summary of any missing or unknown information relevant to your assessment
                    of liability or damages exposure and the method through which you intend to
                    obtain the information.

        Initial Budget
        In connection with the Initial Report, please provide an initial budget detailing the
        estimated expense for each activity set forth in the litigation strategy. A budget template is
        attached hereto as Appendix B. This budget should be updated as the case develops to
        show compliance with the initial terms or modification of those terms, which must be
        approved by Beazley. Please promptly advise Beazley of any proposed revisions to the
        budget, with an explanation as to why such revisions are necessary.

        Interim Reports
        Please provide an updated status report at least every 90 days (and sooner as
        developments warrant), to advise of developments or material changes to your initial
        analysis, litigation plan and to advise of progress against the budget. Additionally, please
        detail any information that alters or substantially affects prior evaluations of liability,
        defenses or anticipated damages. Please also include copies of expert reports and
        summaries of depositions.

        If no developments have occurred during the preceding 90 days, please send a brief e-mail
        or letter to Beazley stating the same, and refrain from preparing a detailed report.

        Trial/Mediation/ Arbitration/Settlement         Report
        If the case is anticipated to proceed to trial, mediation, arbitration, or if there is a
        substantive settlement opportunity, please provide Beazley, no later than 45 days prior to
        the scheduled event, with a report outlining: (i) your evaluation and recommended
        strategy; (ii) the likelihood of an adverse outcome; (iii) the potential verdict or settlement
        range; and (iv) the recommended settlement value, including apportionment among the
        parties.




        Beazley Defense Council Guidelines                                                 Page 2 of 8
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 23 of 46




___ he~                                                                                                        __
        5. Requested Documents
        Please provide Beazley with drafts of pleadings, motions, expert reports and mediation
        statements for review at least one week prior to formal filing or service. Copies of final
        form pleadings/amended    pleadings should also be provided to Beazley after filing.


        6. Settlement Authority
        Any settlement offer or demand should be promptly reported to Beazley along with: (i) the
        factual framework in which the demand was received; (ii) the amount of the offer or
        demand; (iii) your independent assessment as to the advisability of settlement and the
        settlement range you would recommend; (iv) your recommended response to the demand
        and (v) information detailing the likely verdict range.

        Settlement authority shall be requested from Beazley as far in advance as possible and no
        offer of settlement shall be accepted or rejected without Beazley's  prior consent. Beazley
        further requests that the insured not be provided with any indication as to Beazley's views
        on settlement prior to your receipt of a formal response from Beazley.    Any draft releases
        or settlement agreements shall be submitted to Beazley for approval prior to settlement.


        7. Coverage Issues
        Fees and costs incurred in connection with defense counsel's provision of advice to the
        insured regarding insurance coverage do not constitute costs of defense covered under the
        policy. Defense counsel shall promptly advise Beazley in the event that it provides such
        advice to facilitate Beazley's review of fees and costs submitted for coverage.


        8. Billing
            8.1      Hourly Rates and Rate Increases
                     Hourly rates for legal services must be agreed to in writing before they become
                     effective and will remain in place through the life of a matter, unless otherwise
                     agreed.

            8.2      Submission
                     Please render all statements for services on a monthly basis to the insured, with
                     a copy to Beazley via e-mail. Beazley will call your attention to any time entries
                     or expenses that do not appear appropriate for payment or are otherwise
                     questionable.

            8.3        Format
                      All statements for services should be consistent with the budget format and
                       shou Id conta in:
                  8.3.1 A heading including:        (i) the caption; (ii) the insured's name; and (iii) the
                           Beazley claim number.
                  8.3.2    Itemized entries including: (i) the date the work was performed; (ii) the
                           initials of the person providing the service; (iii) a description of the work
                           performed,    including the nature, purpose or subject of the work and the
                           activity or project to which it relates; and (iv) the actual time in tenths of an
                           hour. Grouping multiple activities under a single time charge greater then
                           one-tenth of an hou r shou Id be avoided.

        Beazley Defense Council Guidelines                                                       Page 3 of 8
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 24 of 46




__~b2~~                                                                                                      _
                  8.3.3   A summary including:      (i) the full name and level of each timekeeper;
                          (ii) their hourly rate; and (iii) the total hours and total amount charged for
                          each timekeeper during the billing period.

            8.4        Reimbursable Expenses
                      The following charges are considered reimbursable, provided they are supported
                       by documentation or invoices containing the itemization of expense by category,
                       cost item, date and invoice number:
                  8.4.1 Photocopying at cost up to a maximum of ten (10) cents per page. The per-
                           page photocopy rate, the date-the copies were made, and the number of
                           copies made should be shown.
                  8.4.2 Long distance telephone/fax charges at cost.
                  8.4.3    Reasonable postage costs.
                  8.4.4 Reasonable travel expenses, including: (i) airline and other means of
                          transportation, the cost of which should not exceed standard coach fares;
                           (ii) reasonable rental car expense; and (iii) mileage for round trips greater
                          than 50 miles and parking.
                  8.4.5 Actual meal expenditure where appropriate, not to exceed $60 per person
                           daily.
                  8.4.6    Messenger delivery and air freight/courier expenses if incurred due to
                           circumstances outside your control or agreed to in advance.
                  8.4.7    Court filing fees, jury fees, and witness fees.
                  8.4.8 Expenses incurred for the production of specialized litigation exhibits
                           previously agreed to by Beazley.

            8.5         Non-Reimbursable Expenses
                        The following charges, intended to be illustrative and not comprehensive, are
                        considered non-reimbursable:
                  8.5.1 Time and expense incurred in preparing invoices or responses to billing
                           inquiries.
                  8.5.2 Time and expense incurred in clearing conflicts or opening or closing files.
                  8.5.3    Clerical work performed by anyone at the firm, including attorneys and/or
                           paralegals.
                  8.5.4 Time and expense incurred in familiarizing a new attorney with the matter
                           due to either the internal reassignment of the matter or the departure of an
                           attorney or paralegal (including start-up work for replacement personnel).
                  8.5.5 Time and expense incurred consulting with other attorneys in the firm, unless
                           sufficient detail of the subject of the communication is set forth to
                           demonstrate its relevance and value.
                  8.5.6    Time and expense incurred for multiple attorneys' appearances at trial, court
                           appearance, deposition, witness interview or other function, unless previously
                           agreed by Beazley.
                  8.5.7 Research or other work that your firm prepared for another case. Beazley
                           will, however, reimburse charges for the time spent adapting the research to
                           the current case.
                  8.5.8    Per-page charges for outgoing or incoming faxes.
                  8.5.9 Continuing education for any personnel.
                  8.5.10 Office expenses including, but not limited to, rent, conference rooms,
                           equipment rental, utilities, computer equipment, computer maintenance,
                           software, books, publications, office supplies, refreshments during meetings,
                           local telephone charges, overtime meals or transportation, and non-attorney
                           or non-paralegal staff (e.g., library staff).
                  8.5.11 Law office staff overtime charges.
                  8.5.12 Computerized legal research charges for the use of Westlaw, Lexis, or other
                           computerized legal research services or products. Beazley will pay for the
                           time spent researching at the attorney's/paralegal's agreed hourly rate, and
        Beazley Defense Council Guidelines                                                     Page 4 of 8
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 25 of 46




___h~~]~                                                                                                            __
                              must approve any research project involving   over 10 hours of computerized
                              research prior to it being undertaken.

             8.6        Disbursements
                        Beazley shall reimburse pre-approved reasonable disbursements for service          by
                        outside vendors at their actual cost. If necessary, expenses of over $1,000        may
                        be forwarded to Beazley for direct payment. Disbursements not separately           billed
                        should be itemized on your firm's statement with the following information:
                        (i) the name of the vendor; (ii) the date incurred; (iii) a specific description   of
                        the expense; and (iv) the invoice number.

             8.7        Payment Obligations
                        Beazley's obligation to pay claims expenses arises only after the insured has
                        satisfied its self-insured retention. In agreeing to represent a Beazley insured,
                        you acknowledge and agree that the insured's failure to pay for claim expenses
                        (including defense expenses) that are within the applicable self-insured
                        retention, remain the responsibility of the insured and that Beazley will not be
                        called upon to satisfy any such unpaid expenses. Beazley may also decline to
                        payor may seek reductions and/or refunds with respect to charges that fail to
                        comply with the requirements set forth herein, and which are not fully explained
                        or documented by the firm after reasonable inquiry.


        9. File Review
        Beazley may conduct file reviews, consistent with the firm's ethical obligations, and in a
        manner that will not compromise the attorney-client or work product protection accorded to
        material in the file or communications by and between or among your firm, the insured,
        and Beazley and its representative.


        10. Communication
        Beazley values open communication with both defense counsel and insureds. Accordingly,
        in the event that these guidelines are unclear or do not address a particular issue, please
        contact Beazley for clarification.



        Please indicate your acceptance of these guidelines by signing and returning the attached
        copy to Beazley.



        We hereby agree to abide by these guidelines.

        Signed:                                         __

        Date:                                           __




        Beazley    Defense   Council Guidelines                                                  Page 5 of 8
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 26 of 46




--~h~~4-------------------------
                             v




        Appendix A
        Sample Reporting Format
        PRIVILEGED AND CONFIDENTIAL ATTORNEY WORK PRODUCT


        Address of Recipient


        Date of Report
        Report #:


        Insured:
        Claimant(s) :
        Policy Period:
        Indemnity Limit:
        Self Insured Retention:
        Total Amount Claimed:
        Claim Location:
        Key Dates: [e.g. trial, mediation, motion hearing dates]

        Claim Precis:      Provide brief summary of claim and requested damages.

        Developments:         Brief outline of key developments   since the last report.

        Estimated Maximum Loss: Please provide an estimate of the maximum loss to the
        insured and express the likelihood of this scenario in percentage terms.

        1. Introduction   and Executive Summary
        Brief summary of the reason for the report, including any material action required by
        Beazley or the insured.

        2. Background Facts
        Describe the facts of the claim. Detail the work performed (or the work that should have
        been performed) by the insured. Confirm the status of any proceedings and provide details
        of venue including the Judge assigned and the jury pool. Provide the applicable law and
        forum.

        3. Allegations Made/Damages Claimed
        Summarize the key allegations made and damages claimed            by reference to each cause of
        action.

        4. Analysis of Liability
        Evaluate each cause of action and provide your views on the insured's liability. Provide
        information regarding any affirmative defences. Identify key documents, evidence and/or
        witnesses and highlight any additional information needed to evaluate the claim. Discuss
        any bad facts or poor witnesses.




        Beazley Defense Council Guidelines                                                   Page 6 of 8
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 27 of 46




___h~~~                       I
                                                                                                         _
        s. Contributory Negligence/Potential Recovery from Other Defendants or Third-
        Parties
        Evaluate contributory negligence and potential recovery from other defendants or third-
        parties.

        6. Quantum and Financial Estimates
        Provide details of the plaintiff's demand, including a discussion of the potential quantum on
        the basis of the most likely ultimate outcome. Provide an assessment of the realistic worst
        case and discuss any influencing factors. The use of percentages is helpful in
        communicating the likelihood of various scenarios.

        7. Administrative     Issues
        a) Budget: Provide details of the budget for the case and projected costs through key
        stages of litigation.
        b) Key Dates: Upcoming dates/court timetable
        c) Staffing: Identity all partners and associates that are to work on the matter.

        8. Future Strategy
        Detail the future strategy, including, but not limited to: (1) the timing and strategy for any
        motions; (2) any additional information required to assess the merits of the claim and the
        manner in which you will endeavour to obtain it; (3) possible settlement strategy and
        whether settlement should be pursued.

        9. Conclusion and Recommendations
        Highlight any key conclusions drawn from the body of the report. Set forth any
        recommendations requiring agreement or instructions awaited from Beazley. Confirm
        recommended timetable for next report.




        Beazley Defense Council Guidelines                                                Page 7 of 8
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 28 of 46




___ha~~                                                                                                          __
        Appendix B
        Budget Template

        Please identify the attorneys involved,      their years in practice,   their status (e.g., partner or
        associate ) an d propose d bilIli mg rate.
                                                      TARGET              ESTIMATED
                                                      COMPLETION          ATTORNEY            ESTIMATED
         DESCRIPTION OF ACTIVITY                      DATE                TIME & LEVEL        COST
         Fact Investigation & Development
         Pleadinqs or Pre-Answer Motions
         Written Discovery
         & Document Production
         Depositions
         (break out defense and plaintiff)
         Experts/Consultants
         Expert Discovery
         Attendance at Court Conferences
         Dispositive Motions
         Other Motions/Submissions     and
         Court Appearances
         Other Discovery
         Settlement/Non-Binding    ADR
         Trial Preparation and Trial
         Fact Witnesses
         Expert Witnesses
         Written Motions/Submissions
         Other Trial Preparation/Support
         Trial & Hearinq Attendance
         Communication with
         Beazley /1 nsu red
         Other Activities (e.g.,
         communication with opposing
         counsel, incidental research)

         EXPENSES                                                          ESTIMATED COST
         Outside Printing
         Online Research
         Travel
         Court Fees
         Subpoena Fees
         Witness Fees
         Deposition Transcripts
         Trial Transcripts
         Trial Exhibits
         Litiqation SUDDort Vendors
         Experts
         Private Investigator
         Arbitrators/Mediators
         Local Counsel
         Other Professionals

        Beazley Defense Council Guidelines                                                         Page 8 of 8
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 29 of 46




                   Exhibit (E)
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 30 of 46

                                                               Gary P. Seligman
                                                               202.719.3587
                                                               gseligman@wileyrein.com

                                                               Matthew W. Beato
                                                               202.719.7518
                                                               mbeato@wileyrein.com

   October 23, 2019                                            VIA EMAIL

   Mr. Jacob Weiss
   President
   OJCommerce.com
   1700 Northwest 64th Street
   Suite 460
   Fort Lauderdale, FL 33309

   Re:      Insured:       OJ Commerce LLC OJ Commerce Inc dba Naomi Home WSportsInsurer:
                           Certain Underwriters at Lloyd’s, London, Syndicates 2623/623
                           (“Beazley”)
            Policy No.:    W20D68180201 (“2018‐19 Policy”)
            Policy Period: November 11, 2018 to November 11, 2019
            Matter:        Guidecraft, Inc. v. OJCommerce LLC, 7:19‐cv‐05529 (S.D.N.Y.)
                           (the “Guidecraft SDNY Action”)
            Claim No.:     BEAZL100005000019

   Dear Mr. Weiss:

   As you know, we represent Beazley in connection with the above‐referenced matter. This
   letter supplements, and does not supplant, our September 6, 2019 correspondence, which is
   incorporated herein by reference. Due to additional information provided to Beazley since our
   September 6, 2019 correspondence, Beazley has, regrettably, concluded that no coverage is
   available for the Guidecraft SDNY Action. The bases for this conclusion are outlined below.

         I. Additional Factual Background

   On our call on September 12, 2019, Beazley learned for the first time that OJCommerce LLC,
   OJCommerce.com Inc., and Naomi Home, Inc. (the “OJCommerce Defendants”) had previously
   been sued by Guidecraft. Following our call, Beazley reviewed a copy of that suit. The suit was
   captioned Guidecraft, Inc. v. OJCommerce, LLC, et al., 2:18‐cv‐1247 (W.D. Pa.) (the “Guidecraft
   WDPA Action”). Guidecraft filed the Guidecraft WDPA Action on September 19, 2018. Based
   on a review of the docket, the OJCommerce Defendants each signed waivers of service on
   October 11, 2018, meaning that they received the complaint no later than that date.

   The original complaint in the Guidecraft WDPA Action makes substantially similar allegations to
   those Guidecraft makes in the Guidecraft SDNY Action. As in the Guidecraft SDNY Action, the
   Guidecraft WDPA Action alleges that the OJCommerce Defendants infringed the “Kitchen


   1776 K Street NW | Washington, DC 20006 | 202.719.7000                             wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 31 of 46




   October 23, 2019
   Page 2


   Helper” mark purportedly held by the plaintiff, and that the OJCommerce Defendants sold
   inferior “knock‐off” versions of the Guidecraft “Kitchen Helper,” Step‐Up, and High‐Rise Step‐
   Up children’s stools. Other than a count brought under a New York trademark statute, versions
   of all of the counts asserted in the Guidecraft SDNY Action were asserted in the Guidecraft
   WDPA Action.

   The Guidecraft WDPA Action was dismissed on June 5, 2019, about one week before the
   Guidecraft SDNY Action was filed. The suit was dismissed because the court concluded that the
   court lacked personal jurisdiction over the OJCommerce Defendants. The court in the
   Guidecraft WDPA Action invited Guidecraft to refile the action in the Southern District of New
   York, which was Guidecraft’s stated preferred alternate forum if the case was dismissed on
   personal jurisdiction grounds. See Guidecraft WDPA Action, ECF No. 36 at 15 (“Plaintiff has
   ample time to refile the case in the Southern District of New York.”).

   II.    Supplemental Coverage Discussion

   Our September 6 correspondence concluded, based on the information then available to
   Beazley, that the Media Liability Insuring Agreement of the 2018‐19 Policy was triggered, such
   that Beazley had a duty to defend the Guidecraft SDNY Action. As noted, that insuring
   agreement provides specified coverage only for Claims first made during the Policy Period. See
   Policy, Endorsement E11204. Although the Guidecraft SDNY Action was made during the Policy
   Period, the Guidecraft WDPA Action was not. That Claim was necessarily made no later than
   October 11, 2018, when the OJCommerce Defendants waived service and therefore received a
   copy of the complaint.

   The 2018‐19 Policy provides that “Multiple Claims arising from the same or a series of related,
   repeated or continuing acts, errors, omissions or events will be considered a single Claim for
   the purposes of this Policy. All such Claims will be deemed to have been made at the time of
   the first such Claim.” 2018‐19 Policy, Form F00653, at Page 4 of 23. As discussed above, the
   Guidecraft WDPA Action and the Guidecraft SDNY Action have substantial factual and legal
   overlap; they are therefore deemed a single Claim under this provision. Because the first such
   claim, the Guidecraft WDPA Action, was made before the Policy Period, no coverage is available
   under the 2018‐19 Policy.

   Beazley also issued Policy No. W20D68170101 to OJ Commerce LLC OJ Commerce Inc dba
   Naomi Home WSports for the period of November 11, 2017 to November 11, 2018 (“2017‐18
   Policy”). Although notice was not submitted under the 2017‐18 Policy, Beazley has nonetheless
   considered whether coverage might be available under that policy. The Website Media
   Content Liability Insuring Agreement of the 2017‐18 Policy provides specified coverage for
   Claims first made during its Policy Period and reported in writing during the Policy Period or as


   1776 K Street NW | Washington, DC 20006 | 202.719.7000                              wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 32 of 46




   October 23, 2019
   Page 3


   otherwise provided in Section X of the Policy. Section X of the Policy, as amended by
   endorsement, provides that:

          If any Claim is made against the Insured, the Insured, upon knowledge of the
          Control Group, shall forward as soon as practicable to [Beazley] through persons
          named in Item 9.(a) of the Declarations written notice of such Claim in the form
          of a telecopy, email or express or certified mail together with every demand,
          notice, summons or other process received by the Insured or the Insured’s
          representative. In no event shall [Beazley] be given notice of a Claim later than
          sixty (60) days after the expiration date of the Policy Period[.]

   In this case, Beazley was not provided with notice of the Claim within sixty days following
   expiration of the Policy Period, i.e., by January 10, 2019. Indeed, no written notice of the
   Guidecraft WDPA Action was ever provided to Beazley. For this reason, no coverage is available
   under the 2017‐18 Policy.

   III.   Conclusion

   For the reasons discussed above, Beazley has concluded that it has no defense or indemnity
   obligation in connection with the Guidecraft SDNY Action. However, if any Insured has any
   information that they believe bears on Beazley’s coverage determination or that they would
   like Beazley to consider, please forward it to our attention and Beazley will give it careful
   consideration. In the interim, please understand that Beazley continues to reserve all of its
   rights under the 2018‐2019 and 2017‐2018 Policies and at law, including the right to rely on
   additional provisions in the Policies as appropriate, and including as outlined in our
   correspondence dated September 6, 2019.

   If you have any questions or wish to discuss this matter further, please do not hesitate to
   contact us.

   Sincerely,



   Gary P. Seligman
   Matthew W. Beato


   cc:    Kenneth Suh, Beazley
          Stephanie Gammauta, Keyes Coverage



   1776 K Street NW | Washington, DC 20006 | 202.719.7000                               wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 33 of 46




                   Exhibit (F)
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              1 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                1    34 of 46



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

    THE NOCO COMPANY                                  )
    30339 DIAMOND PARKWAY, #102                       )
    GLENWILLOW, OHIO 44139                            )   CASE NO:
                                                      )
                              Plaintiff,              )   JUDGE:
           v.                                         )
                                                      )
    OJCOMMERCE, LLC                                   )
    C/O JACOB WEISS, REGISTERED AGENT                 )
    11651 INTERCHANGE CIRCLE SOUTH                    )
    MIRAMAR, FLORIDA 33025                            )
                                                      )
    and                                               )
                                                      )
    OJCOMMERCE.COM, INC.                              )
    C/O JACOB WEISS, REGISTERED AGENT                 )
    11651 INTERCHANGE CIRCLE SOUTH                    )
    MIRAMAR, FLORIDA 33025                            )
                                                      )
                              Defendants.             )

                                     COMPLAINT
                           (JURY DEMAND ENDORSED HEREIN)

           Plaintiff The NOCO Company d/b/a NOCO (“Plaintiff”) by and through counsel,

    and for its Complaint against Defendants OJCommerce, LLC and OJCommerce.com,

    Inc. (“Defendants”), states as follows:

                                           INTRODUCTION

           1.     Defendants are engaged in the unauthorized sale of products distributed

    by, and willfully infringing upon the intellectual property of, Plaintiff. These

    unauthorized sales and infringing activities are illegal, have harmed, and will continue

    to harm Plaintiff.
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              2 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                2    35 of 46



                                             PARTIES

           2.      Plaintiff designs, manufactures, and sells battery chargers, portable

    power devices, and related battery products and accessories (collectively, the

    “Products”).

           3.      Defendants are selling the Products and using Plaintiff’s proprietary

    intellectual property in connection with such sales without the authority or consent of

    Plaintiff.

                                     JURISDICTION/VENUE

           4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1338.

           5.      Pursuant to Ohio Revised Code Section 2307.382, this Court has personal

    jurisdiction over Defendants because Defendants have caused tortious injury in the

    State of Ohio.

           6.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                          BACKGROUND

                                        Plaintiff’s Business

           7.      Plaintiff sells the Products on its website (https://no.co/), to wholesalers

    and authorized resellers (each, a “Reseller” and together, “Resellers”), and through

    online stores such as Amazon and OJCommerce.

           8.      When Plaintiff sells to Resellers it enters into contracts with such sellers

    (“Reseller Agreements”).

           9.      Resellers may only sell the Products pursuant to a Reseller Agreement.

           10.     Plaintiff uses Reseller Agreements in order to promote fair competition

    between Resellers and to protect its brand, its goodwill, and its valuable intellectual
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              3 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                3    36 of 46



    property, including its proprietary images, designs, and content (“Copyrights”) and the

    registered trademarks, including the trademarks NOCO® and NOCO GENIUS®

    (“Trademarks”).

             11.      The Reseller Agreements limit Resellers’ use of the Copyrights and

    Trademarks to avoid brand dilution, tarnishment, and confusion as to the origin of the

    Products. An example of such an agreement is attached as Exhibit A.

             12.      The Reseller Agreements only permit sales of the Products to retail

    consumers and expressly prohibit bulk sales or sales to wholesalers. See Exh. A.

             13.      The Reseller Agreements also specify that any warranties associated with

    the Products are only valid when sold by Resellers. Id.

                   Defendants Begin Selling the Products Without Authorization

             14.      At least since May 27, 2018, Plaintiff has been aware, and has so notified

    Defendants, that Defendants were selling the Products and using Plaintiff’s Copyrights

    and Trademarks without authorization and without Plaintiff’s consent.

             15.      Defendants sell the Products online on www.amazon.com using the

    Amazon storefront OJCommerce and on the website www.ojcommerce.com, and

    possibly other websites. Examples of Defendants’ sales are attached as Exhibits B and

    C.

             16.      Upon information and belief, Defendants purchase the Products from

    Resellers.

             17.      Upon information and belief, the Resellers from which Defendants

    purchase the Products have Reseller Agreements with Plaintiff.




    {K0667159.1}                                    3
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              4 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                4    37 of 46



             18.    Upon information and belief, Defendants induce Resellers to sell the

    Products to Defendants in bulk for the purpose of resale.

             19.    Upon information and belief, as of the date of this filing, Defendants

    continue to violate Plaintiff’s contractual and intellectual property rights.

                   Plaintiff Demands Defendants Cease Selling the Products

             20.    On May 29, 2018, undersigned counsel sent a letter informing Defendants

    that they were, inter alia, selling the Products without authorization and that such

    sales violated Plaintiff’s rights in the Copyrights and the Trademarks (the “Letter”).

    The Letter is attached as Exhibit D.

             21.    The Letter also put Defendants on notice of Plaintiff’s claims, and

    requested that Defendants cease such conduct immediately.

             22.    As of the date of this filing, Defendants have failed to cease selling the

    Products and continues to violate Plaintiff’s rights.

             23.    Defendants’ continued use of the Copyrights and Trademarks after

    receiving the Letter willfully infringes on Plaintiff’s rights in the Copyrights and

    Trademarks.

                                           Count One
                             Declaratory Judgment/Injunctive Relief

            24.     Plaintiff hereby incorporates each and every preceding paragraph as if

    fully restated herein.

            25.     An actual and justiciable controversy exists between Plaintiff and

    Defendants related to whether Defendants have the right to sell the Products without

    Plaintiff’s consent and in violation of Plaintiff’s rights in the Trademarks.




    {K0667159.1}                                   4
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              5 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                5    38 of 46



            26.    The Court, pursuant to O.R.C. § 2721.03 and Fed. R. Civ. P. 57, should

    declare that Defendants have no right or authorization to sell the Products, or use the

    Trademarks, as these actions have harmed and continue to harm Plaintiff in an

    amount to be determined at trial.

            27.    The Court should further declare that the Letter gave Defendants actual

    notice that they were not authorized to use the Trademarks, and that Defendant’s

    continued willfull use violates Plaintiff’s rights in the Trademarks.

            28.    Such a declaration is proper, pursuant to O.R.C. §§ 2721.03 and 2721.06,

    because it would “terminate the controversy between the parties” and “remove an

    uncertainty” with respect to this issue.

            29.    Additionally, the Court should enjoin Defendants from any further sales

    of the Products and use of the Trademarks.

                                           Count Two
                                       Unfair Competition

            30.    Plaintiff hereby incorporates each and every preceding paragraph as if

    fully restated herein.

            31.    Defendants’ actions, including, but not limited to, its unauthorized sale of

    the Products and its unauthorized use of the Trademarks constitute unfair competition.

            32.    Defendants’ actions have damaged Plaintiff in the form of, inter alia, lost

    sales, interference with prospective business relationships, trademark infringement,

    trademark dilution, tarnishment, and copyright infringement.

            33.    As a direct and proximate cause of Defendants’ conduct, Plaintiff has

    suffered and will continue to suffer damages in an amount to be proven at trial.




    {K0667159.1}                                 5
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              6 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                6    39 of 46



                                         Count Three
                             Tortious Interference with Contract

             34.   Plaintiff hereby incorporates each and every preceding paragraph as if

    fully restated herein.

             35.   The Reseller Agreements are valid binding contracts between Plaintiff

    and each Reseller.

             36.   At least since receiving the Letter, Defendants have been aware of these

    contracts and the prohibition against bulk sales to unauthorized resellers.

             37.   Despite this knowledge, Defendants induced such Reseller to sell the

    Products to Defendants in breach of the Reseller Agreement.

             38.   Defendants improperly interfered with Plaintiff’s contractual

    relationships with its Resellers.

             39.   As a direct and proximate cause of Defendants’ interference, Plaintiff has

    suffered and will continue to suffer damages in an amount to be proven at trial.

                                       Count Four
                         Trademark Infringement (15 U.S.C. § 1114)

             40.   Plaintiff hereby incorporates each and every preceding paragraph as if

    fully restated herein.

             41.   Plaintiff is the owner of the Trademarks (e.g. NOCO® and NOCO

    GENIUS®).

             42.   Defendants use the Trademarks in connection with its sale of the

    Products without Plaintiff’s authorization or consent.

             43.   Defendants’ use of the Trademarks is likely to cause confusion among

    consumers as to the source and origin of the Products.



    {K0667159.1}                                 6
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              7 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                7    40 of 46



             44.     Plaintiff informed Defendants that their sales of the Products infringed on

    Plaintiff’s rights in the Trademarks.

               45.   Defendants’ continued use of the Trademarks constitutes willful

    trademark infringement pursuant to 15 U.S.C. § 1114.

               46.   As a result, Plaintiff has suffered damages and will continue to suffer

    damages in an amount to be proven at trial.

                                         Count Five
                              Trademark Dilution (15 U.S.C. § 1125)

               47.   Plaintiff hereby incorporates each and every preceding paragraph as if

    fully restated herein.

               48.   The Trademarks are well known and distinctive within the battery and

    chargeable battery industry.

               49.   Defendants’ use of the Trademarks is causing the willful dilution of the

    Trademarks by blurring and tarnishing the reputation and goodwill associated with the

    Trademarks in violation of 15 U.S.C. § 1125(c).

               50.   As a result, Plaintiff has suffered damages and will continue to suffer

    damages in an amount to be proven at trial.

                                         Count Six
                       Ohio Deceptive Trade Practices (O.R.C. § 4165.02)

               51.   Plaintiff hereby incorporates each and every preceding paragraph as if

    fully restated herein.

               52.   Defendants’ unauthorized use of the Trademarks is likely to cause

    confusion as to the source of the Products in violation of O.R.C. § 4165.02(A)(2).




    {K0667159.1}                                   7
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              8 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                8    41 of 46



               53.   Defendants’ unauthorized use of the Trademarks creates the

    misperception that Defendants and Plaintiff are affiliated, which violates O.R.C. §

    4165.02(A)(3).

               54.   As a result, Plaintiff has suffered damages and will continue to suffer

    damages in an amount to be proven at trial.

             WHEREFORE, Plaintiff prays for judgment as follows:

           A.   As to Count One, a declaratory judgment declaring that Defendants are
    unauthorized to sell the Products and is willfully violating Plaintiff’s rights in the
    Trademarks, and permanently enjoin Defendants from any further sales of the
    Products;

            B.    As to Count Two, award compensatory damages in an amount to be
    determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
    Defendants of the proceeds from its unauthorized sales of the Products, and
    permanently enjoin Defendants from unfairly competing with Plaintiff by further
    selling the Products;

            C.    As to Count Three, award compensatory damages in an amount to be
    determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
    Defendants of the proceeds from its unauthorized sales of the Products, and
    permanently enjoin Defendants from interfering with Plaintiff’s contractual
    relationships with its Resellers by further selling the Products;

            D.    As to Count Four, pursuant to 15 U.S.C. § 1117(a), award Plaintiff up to
    three times its actual and compensatory damages to be determined at trial, which
    exceed $25,000, as well as Plaintiff’s attorney fees and costs, disgorge Defendants of all
    proceeds from its unauthorized sales of the Products, and permanently enjoin
    Defendants from using, and consequently willfully infringing on, the Trademarks;

            E.    As to Count Five, pursuant to 15 U.S.C. § 1117(a), award Plaintiff up to
    three times its actual and compensatory damages to be determined at trial, which
    exceed $25,000, as well as Plaintiff’s attorney fees and costs, disgorge Defendants of all
    proceeds from its unauthorized sales of the Products, and permanently enjoin
    Defendants from using, and consequently willfully infringing on, the Trademarks; and

           F.   As to Count Six, award compensatory damages in an amount to be
    determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
    Defendants of their profits from all unauthorized sales of the Products, and
    permanently enjoin Defendants from selling the Products in violation of O.R.C. §
    4165.02.

    {K0667159.1}                                   8
Case 0:20-cv-60214-WPD
            Case: 1:19-cv-02298-JG
                           Document Doc
                                    1-5 #:Entered
                                           1 Filed:on10/02/19
                                                      FLSD Docket
                                                              9 of 9.
                                                                   01/31/2020
                                                                      PageID #: Page
                                                                                9    42 of 46



                                             Respectfully submitted,

                                             KOHRMAN JACKSON & KRANTZ LLP

                                             /s/ Jon J. Pinney
                                             JON J. PINNEY (0072761)
                                             SEAN P. MALONE (0076353)
                                             DAVID R. POSTERARO (0024661)
                                             One Cleveland Center, 29th Floor
                                             1375 East Ninth Street
                                             Cleveland, Ohio 44114
                                             Phone: 216-696-8700
                                             Fax: 216-621-6536
                                             Email: jjp@kjk.com; spm@kjk.com;
                                             drp@kjk.com

                                             Counsel for Plaintiff

                                        JURY DEMAND

    Plaintiff respectfully demands a trial by jury pursuant to Fed. R. Civ. P. 38.

                                             /s/ Jon J. Pinney
                                             JON J. PINNEY




    {K0667159.1}                                9
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 43 of 46




                   Exhibit (G)
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 44 of 46

                                                               Gary P. Seligman
                                                               202.719.3587
                                                               gseligman@wileyrein.com

                                                               Matthew W. Beato
                                                               202.719.7518
                                                               mbeato@wileyrein.com

   December 31, 2019                                           VIA EMAIL

   Mr. Sam Hecht
   General Counsel & CTO
   OJCommerce.com
   3076 N. Commerce Parkway
   Miramar, FL 33025

          Re:    Insured:       OJ Commerce LLC OJ Commerce Inc dba Naomi Home WSports
                 Insurer:       Certain Underwriters at Lloyd’s, London, Syndicates 2623/623
                                (“Beazley”)
                 Policy No.:    W20D68180201 (“2018-19 Policy”)
                                W20D68170101 (“2017-18 Policy”)
                 Matter:        Noco Co. v. OJCommerce LLC, et al., 7:19-cv-05529 (S.D.N.Y.)
                                (the “Noco Action”)
                 Claim No.:     BEAZL100005024789

   Dear Mr. Hecht:

   As you know, we represent Beazley in connection with the above-referenced matter. After
   reviewing the materials that you have provided concerning the Noco Action, Beazley has,
   regrettably, concluded that no coverage appears to be available for the Noco Action. The bases
   for this conclusion are outlined below.

   I. Factual Background

   The Noco Action was filed on October 2, 2019 against OJCommerce LLC and OJCommerce.com
   Inc. (together, “OJCommerce”). In the complaint in the Noco Action (the “Complaint”), Noco
   alleges that OJCommerce infringed on Noco’s intellectual property rights by selling certain of
   Noco’s products without Noco’s consent.

   Noco alleges that on May 29, 2018, counsel for Noco sent a letter putting OJCommerce on
   notice of the claims asserted in the lawsuit, and that OJCommerce continued to violate Noco’s
   intellectual property rights. A copy of the May 29, 2018 letter (the “Demand Letter”) was
   attached to the Complaint. The Demand Letter demands that Noco either (a) confirm that it
   will abide by Noco’s minimum advertised priced policy, or (b) sign a settlement agreement. The
   settlement agreement would have required OJCommerce to confirm that it “listed NOCO
   PRODUCTS for sale and infringed upon the NOCO IP,” and that to the extent OJCommerce
   further sold Noco products, OJCommerce would reimburse Noco for Noco’s costs to enforce


   1776 K Street NW | Washington, DC 20006 | 202.719.7000                            wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 45 of 46



   Mr. Sam Hecht
   December 31, 2019
   Page 2


   the settlement agreement. The Demand Letter asserts that failure to elect either option “may
   result in additional legal action.”

   Beazley first received a copy of the Complaint filed in the Noco Action on December 2, 2019.
   Beazley did not learn of the Demand Letter sent by Noco until it reviewed the docket in the
   Noco Action after this notice was provided.

   II.      Coverage Discussion

   The Media Liability Insuring Agreement of the 2018-19 Policy provides specified coverage for
   Claims first made against any Insured during the November 11, 2018 to November 11, 2019
   Policy Period for Media Liability.1 The term Claim includes “a written demand received by any
   Insured for money or services, or any nonmonetary or injunctive relief, including the service of
   a suit or institution of arbitration proceedings.” See 2018-19 Policy, Definition of “Claim,” as
   amended by Endorsement E11204.

   The Demand Letter is a written demand for money, services, or nonmonetary or injunctive
   relief. The Demand Letter required that OJCommerce either sign a settlement agreement
   admitting violations of the law and providing for the payment of money to the extent that it
   further sold further Noco products, or that OJCommerce would abide by Noco’s minimum
   advertised priced policy when selling those products. Given that the Demand Letter appears to
   have been sent by email and certified mail, we assume that the Demand Letter was received by
   any Insured, and this coverage correspondence is drafted based upon that assumption. If that
   assumption is not correct, please let us know immediately.

   The Noco Action, a civil lawsuit, is also a Claim.

   The 2018-19 Policy provides that “Multiple Claims arising from the same or a series of related,
   repeated or continuing acts, errors, omissions or events will be considered a single Claim for
   the purposes of this Policy. All such Claims will be deemed to have been made at the time of
   the first such Claim.” 2018-19 Policy, Form F00653, at Page 4 of 23. The Demand Letter and
   the Noco Action have substantial factual and legal overlap; they are therefore deemed a single
   Claim under this provision. Because the first such Claim, the Demand Letter, was made before
   the Policy Period, no coverage appears to be available under the 2018-19 Policy.

   Beazley also issued the 2017-18 Policy to OJ Commerce LLC OJ Commerce Inc dba Naomi Home
   WSports for the period of November 11, 2017 to November 11, 2018. The Website Media

   1
            Beazley has concluded that the remaining insuring agreements of the Policy, which do not provide
   specified coverage for trademark infringement, are facially inapplicable. If you or any Insured would like additional
   information in this regard, please let us know.


   1776 K Street NW | Washington, DC 20006 | 202.719.7000                                               wileyrein.com
Case 0:20-cv-60214-WPD Document 1-5 Entered on FLSD Docket 01/31/2020 Page 46 of 46



   Mr. Sam Hecht
   December 31, 2019
   Page 3


   Content Liability Insuring Agreement of the 2017-18 Policy provides specified coverage for
   Claims first made during its Policy Period and reported in writing during the Policy Period or as
   otherwise provided in Section X of the Policy. Section X of the Policy, as amended by
   endorsement, provides that:

          If any Claim is made against the Insured, the Insured, upon knowledge of the
          Control Group, shall forward as soon as practicable to [Beazley] through persons
          named in Item 9.(a) of the Declarations written notice of such Claim in the form
          of a telecopy, email or express or certified mail together with every demand,
          notice, summons or other process received by the Insured or the Insured’s
          representative. In no event shall [Beazley] be given notice of a Claim later than
          sixty (60) days after the expiration date of the Policy Period[.]

   In this case, Beazley was not provided with notice of the Claim within sixty days following
   expiration of the Policy Period, i.e., by January 10, 2019. Indeed, no written notice of the
   Demand Letter was ever provided to Beazley. For this reason, no coverage is available under
   the 2017-18 Policy.

   III.   Conclusion

   If any Insured has any information that they believe bears on Beazley’s coverage determination
   or that they would like Beazley to consider, please forward it to our attention and Beazley will
   give it careful consideration. In the interim, please understand that Beazley continues to
   reserve all of its rights under the 2018-19 and 2017-18 Policies and at law, including the right to
   rely on additional provisions in the Policies as appropriate.

   If you have any questions or wish to discuss this matter further, please do not hesitate to
   contact us.

   Sincerely,



   Gary P. Seligman
   Matthew W. Beato

   cc:    Kenneth Suh, Beazley
          Stephanie Gammauta, Keyes Coverage
          Ryan Garzon, Keyes Coverage
          Jacob Weiss, OJ Commerce



   1776 K Street NW | Washington, DC 20006 | 202.719.7000                                wileyrein.com
